DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of prior art of record discloses “an adaptor having a connection portion, a body and a mesh clamp extending along a longitudinal axis of the bolt, the connection portion including an external facing surface and an internal thread, the internal thread being arranged to mate with an external thread of the nut so as to be connected to the nut at the trailing end of the elongate shaft, the body having an internal facing surface arranged to mate with the external facing surface of the connection portion, wherein the mesh clamp is arranged to be mounted at the body or axially between an axially forwardmost part at an end of the connection portion and the body, such that the body is drivable axially on the connection portion via the engagement between the internal facing surface and the external facing surface to force the mesh clamp towards the trailing end of the elongate shaft and to bare against and urge a meshing sheet into contact with a surface of the rock strata.” The adapter is advantageous to provide an axial extension of the trailing end of the rock bolt where the rock bolt does not protrude a sufficient axial length to receive and mount a meshing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678